Citation Nr: 1231015	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-50 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right footdrop associated with low back injury residuals, with traumatic degenerative disc disease at L5-S1, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

Service connection is in effect for residuals of low back injury with traumatic degenerative disease at L5-S1 with postoperative and intermittent left anterolateral thigh numbness.  By rating action dated in October 2007, the agency of original jurisdiction established a separate rating for right footdrop associated with low back injury residuals, with traumatic degenerative disc disease at L5-S1, evaluated as 40 percent disabling from June 28, 2007.

The Veteran appealed for a higher rating for right footdrop in October 2008.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from a March 2009 rating decision of the VA Regional Office in Waco, Texas that denied an evaluation in excess of 40 percent for right footdrop. 

The case was remanded for further development by Board decision in November 2011.


FINDING OF FACT

Right footdrop disability associated with low back injury residuals, with traumatic degenerative disc disease at L5-S1 is manifested by complaints of muscle spasms, cramps, altered gait and a tendency to fall; there is no more than moderately severe neuropathy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent rating for right footdrop associated with low back injury residuals, with traumatic degenerative disc disease at L5-S1 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that right footdrop is more severely disabling than reflected by the currently assigned disability evaluation and warrants a higher rating.  In a statement dated in December 2008, he contends that he is continuously plagued by muscle spasms and cramps that interrupt his sleep and everyday activities.  He maintains that neuropathy associated with the disorder has begun to affect such activities as driving and walking, and that he was advised that he would soon require a cane.  In March 2009, the Veteran stated that he had not been treated for the condition because there was no medical remedy.  He said that right footdrop caused him to fall several times a week, and that he had had to modify his gait to a considerable extent leading to unaccustomed stress on the entire left side of the body resulting in residual discomfort.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by a letter dated in December 2008 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award of compensation was also sent to the appellant.  Therefore, no further notice is needed under the VCAA.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive VA outpatient records have been associated with the claims folder and carefully considered.  The Veteran was afforded a VA neurological examination in February 2009.  The case was remanded for further development in November 2011 followed by another VA examination in June 2012.  These examinations are determined to be adequate for rating purposes.  The appellant requested and was scheduled for a personal hearing but failed to report.  His statements in the record have been carefully considered.  

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim for a higher rating for right footdrop is ready to be considered on the merits. 

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.10 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3 (2012). 

The appellant's service-connected right footdrop is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve.  An 80 percent disability rating is warranted when the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  A 40 percent disability evaluation is warranted for moderately severe incomplete paralysis. Id.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied levels of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a (2011). 

Factual Background and Legal Analysis 

A claim for a higher rating for right footdrop was received in October 2008.

The Veteran was afforded a VA peripheral nerve examination in February 2009.  He complained of pain and weakness on increased activity one to two times a month with severe symptoms that were progressively worsening.  He said that he experienced tingling and prickling of the skin, a burning sensation on the skin and other sensory abnormalities including pain.  The appellant indicated that he did not seek treatment for the right foot.

On examination of the right lower extremity, there was evidence of neuritis.  Dorsalis pedis and posterior tibial pulses were 2+.  The patellar and Achilles reflexes were 2+.  The Babinski sign was positive.  There was no evidence of muscle wasting, muscle atrophy, lesion or loss of fine motor control.  The diagnosis was intervertebral disc syndrome involving the sciatic nerve.  The effect of the condition on the Veteran's usual occupation and daily activities were reported to be limitations in walking and standing.  

VA outpatient clinical records dated between 2007 through 2009 reflect that the Veteran was afforded neurological evaluations for multiple complaints and disorders not pertinent to this appeal.  Reference to right footdrop was noted.  When seen in November 2009, it was noted that other illnesses included diabetic neuropathy with foot drop involving the right foot.  A December 2009 entry indicated that the appellant had also had hammertoe repair of the right foot, was ambulatory, needed no assistive devices, had right foot drop and had a tendency to lose his balance and fall.  In May 2010, it was reported that he returned to the neurology clinic for follow-up of imbalance and stated that it was much improved after he received a brace for right foot.

Pursuant to the Board's November 2011 remand, the Veteran was afforded another peripheral nerves examination in January 2012.

On examination, pertinent background and clinical history were recited.  It was noted that the claims folder was reviewed.  The examiner stated that footdrop [in general] was due to an abnormal neuromuscular condition of the lower foot with the inability to dorsiflex or evert the foot because of damage to the common peroneal nerve.  She stated that prior electromyogram/nerve (EMG/NVC) conduction studies in this case did not reveal any damage to the common peroneal nerve of the right lower extremity, but that the appellant did have a left nerve root lesion at L5 from the lumbar spine as noted by EMG/NCV, and mild peripheral neuropathy, bilaterally, related to type II diabetes.  Right foot surgery for hammertoes was also referenced.  It was noted that on recent neurologic examination in January 2012, motor strength was 5/5 with the exception of dorsiflexion of the feet, with eversion of 4+/5 strength.  It was reported that sensation was reduced in the lower extremities and that this was attributable to bilateral peripheral neuropathy from diabetes in both feet.  

On examination, it was noted that the Veteran had intermittent mild pain in the right lower extremity, but no numbness, paresthesias or dysesthesias.  Muscle strength of right ankle plantar flexion and dorsiflexion were 5/5 and 4/5, respectively.  He did not have muscle atrophy.  Right ankle deep tendon reflexes were 0/absent.  Right thigh, lower leg and toes/foot deep tendon reflexes were decreased.  The appellant was observed to have trophic changes attributable to peripheral neuropathy.  Gait was reported to be normal.  On evaluation of right lower extremity, it was reported that the sciatic, external popliteal (common peroneal), musculotaneous, anterior tibial (deep peroneal) and internal popliteal nerves were normal.  The examiner observed that the Veteran utilized a cane to assist in ambulation.  It was recorded that an EMG of the right lower extremity was abnormal with an impression of chronic left L5 nerve root lesion and mild peripheral neuropathy in the legs.  The posterior tibial and dorsalis pedis pulses and sensation were normal.  The examiner indicated that the Veteran's peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work.  Following examination, the examiner stated that progressive type II diabetes had clearly affected the bilateral lower extremities, and that the most recent neurological examination presented mild changes.  She stated, however, that she could not "'connect the dots' so to speak for 'foot drop' as outlined in the notes above" [as provided to her in the RO's instructions].  Following examination, diagnoses were rendered of chronic left L5 nerve root lesion, mild peripheral neuropathy, and right foot drop, remote history, 

Legal Analysis

Following careful review of the evidence, and in applying the relevant criteria set forth above to the facts of this case, the Board finds that no more than a 40 percent disability rating is warranted for right foot disability that has been characterized as footdrop.  The Veteran states that his symptoms include muscle spasms, cramps, altered gait and a tendency to fall as the result of losing his balance due to right lower extremity disability.  However, he reported on VA outpatient evaluation in May 2010 that a right foot brace has significantly alleviated his symptoms.  The Board observes that in VA outpatient records and on VA examinations conducted over the course of the appeal, the Veteran's symptoms do not include severe incomplete paralysis with marked muscle atrophy required for a 60 percent, nor is there evidence that the right foot dangles or drops with no active movement possible of muscles below the knee, or that there is weakened or lost flexion of the right lower extremity for which an 80 percent disability evaluation might be considered.  The clinical findings shown on examination include intermittent mild pain, an absent right deep tendon reflex at the ankle, weakened deep tendon reflexes in the right thigh, lower leg, foot and toes, and dorsiflexion of 4/5.  However, gait is reported to be normal and there is no evidence of numbness, parethesias or dysesthesias.  Such findings on the whole do not equate to moderately severe incomplete paralysis of the sciatic nerve for which the next higher rating of 60 percent is warranted.  On the 2012 VA examination, the examiner noted that there had been only mild neurological changes.  Under the circumstances, the Board finds that no more than a 40 percent disability rating is warranted for right lower extremity.  No other diagnostic code for the peripheral erves affords more than a 40 percent disability rating.  
 

The Veteran is competent to assert that the symptoms affecting his right foot are worse.  In this regard, the Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465.  To the extent that the appellant asserts that the service-connected right footdrop is more severely disabling, the Board points out that the findings on VA examinations and in VA outpatient records over the years establish that the disorder is not more productive than currently rated.  As indicated above, the clinical evidence does not reflect symptoms or complaints consistent with complete paralysis or severe incomplete paralysis.  Right lower extremity symptoms are adequately rated by the 40 percent disability rating that contemplates moderately severe incomplete paralysis.  On most recent VA examination, the examiner determined that there had been only mild neurological changes.  The Board has carefully considered the lay statements, clinical evidence, and the evaluation examinations that also include his statements.  These are found to be far more credible and probative than his statements in support of a claim for higher monetary benefits.  The Board finds that the Veteran's statements, even when accepted as true, do not provide a basis for an evaluation higher than 40 percent for right lower extremity disability when viewed in light of all evidence of record.  The evidence in its totality does not provide a basis for a higher evaluation. See Buczynski v. Shinseki; 24 Vet.App. 221, 226 (2011).  

The Board has also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2012) but finds that there is no basis for further action as to this question.  There is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected right foot disability is inadequate. See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Moreover, there is no objective evidence demonstrating that the appellant's service-connected right foot disability markedly interferes with employment beyond that contemplated by the rating schedule.  There is no evidence showing that he has been frequently hospitalized due to his right foot symptoms.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board would also point out that by rating action dated in October 2007, the Veteran was awarded special monthly compensation pursuant to 38 C.F.R. § 4.63 (2012) for loss of use of the right foot, effective from June 28, 2007.  As such, consideration of special monthly compensation as an implicit claim is therefore unnecessary. See Rice v. Shinseki, 22 Vet.App. 447, 453.

In sum, the Board finds that the evidence does not support a rating higher than 40 percent for right footdrop associated with low back injury residuals with traumatic degenerative disc disease at L5-S1.  The preponderance of the evidence is against the claim and it is denied. 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for right footdrop associated with low back injury residuals, with traumatic degenerative disc disease at L5-S1 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


